Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on January 4, 2021 has been accepted and entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1, 2, 4, 20, 21, 22, 23 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2003/0137661 (Ortyn) in view of US 6,199,257 (Munk).
Regarding claim 1, Ortyn discloses a fluidic cell (figure 1, element 14) for use in analyzing a property of fluids (element 14 analyzes a fluid element 24), comprising:
A flow channel (element 20) for conducting a fluid within the fluidic cell (element 20 is a flow channel where fluid flows from the top of element 14 to the bottom), the flow channel (element 20) defined on one side by a cell window transmissive to an optical beam (element 15 is a reflective coating and represents a side and includes a cell window, element 13, which is an uncoated are) and on a second side by a cell back side surface (element 16 is a second side), wherein the fluid is confined to flow parallel to the surface of the cell window and cell backside surface (fluid flows down channel element 20 which is parallel to elements 15 and 16);
An interrogation region (element 17 is a reflection cavity) within the flow channel (element 17 is within element 20) wherein the fluid interacts with an optical beam over a pathlength (element 17 is the region where the optical light interacts with fluid element 24); and
An inlet channel for flowing fluids into the flow channel (see element 20, top portion is the inlet) and an outlet channel for flowing fluids out of the flow channel (element 20, bottom portion is an outlet of the fluid element 24), 
Wherein the fluidic cell (element 14) has a first port in the cell window for entering the optical beam into the flow channel (element 13 allows light to enter flow channel element 20), a second port 
Ortyn does not disclose that the reflective surface is in contact with the fluid.
Munk teaches a conventional fluidic cell for analyzing a property of fluids (Figure 1) comprising:
A flow channel (element 16) for conducting a fluid (element 16 allows a fluid to flow), the flow channel defined by one side by a cell window transmissive to an optical beam (element 26 is a transmissive window for allowing an optical beam to enter the flow channel), and on the second side by a cell back side surface (element 28), 
An interrogation region within the flow channel wherein the fluid interacts with an optical beam over a pathlength (element 16 is the interrogation region),
An inlet channel for flowing fluids into the flow channel and an outlet channel for flowing fluids out of the flow channel (element 18 is an inlet and element 20 is an outlet),
Wherein the fluidic cell has a reflective surface in contact with the fluid (see element 14) to cause total internal reflection by the inner surface of the flow channel to direct the light to the desired location.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Ortyn with the positioning of the reflective layer in the interior of the flow channel as taught by Munk in order to accurately direct the optical light to the desired location.
Regarding claim 2, Ortyn discloses the fluidic cell of claim 1, and further disclose wherein the first (element 13) and second ports (element 26) are positioned relative to each other such that 
Regarding claim 4, Ortyn discloses the fluidic cell of claim 1, wherein the fluid comprises a first fluid and a second fluid (element 24 and an additional fluid, see claim 4), and the optical beam passes though sustainably the first fluid (element12 passes through both element 24 and fluid), reflect off the reflective surface (element 17) and passes through substantially the second fluid (elements 24 and fluid) to the second port (element 12). 
Regarding claim 20, Ortyn discloses the fluidic cell of claim 1, wherein the first and second ports are formed by respective portion of the cell window and backside surface being uncoated with the reflective surface (elements 26 and 13 are uncoated portions of the cell window).
Regarding claim 21, Ortyn discloses the fluidic cell of claim 1, wherein the fluid flow within the fluid channel is substantially laminar (see figure 1, non-turbulent movement of elements 24, thus discloses laminar flow).
Regarding claim 22, Ortyn discloses the fluidic cell of claim 1, wherein the reflection is along the direction perpendicular to the fluid flow (See figure 1, reflections are left/right while fluid flow is top/bottom which is perpendicular to the direction of reflection). 
Regarding claim 23
Regarding claim 28, Ortyn discloses the fluidic cell of claim 4, wherein the reflection is along the direction perpendicular to the fluid flow (see figure 1, light is reflected perpendicular to the direction of flow in channel element 20).
Response to Arguments
Applicant’s arguments, see page 8, paragraphs 1-3, filed January 4, 2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 (Ortyn) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ortyn in view of Munk (See above).
Allowable Subject Matter
Claims 9, 10, 13-19 are allowed.
Claims 8, 24, 29 and 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 9, 10, 13-19, the allowable subject matter was disclosed in a prior office action dated June 26, 2019.
Regarding claims 8, 24 and 30, the allowable subject matter was disclosed in a prior office action dated September 3, 2020. 
The balance of claims are allowable for the above stated reasons.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/CHRISTINE S. KIM/               Primary Examiner, Art Unit 2884